t c memo united_states tax_court gary d and johnean f hansen petitioners v commissioner of internal revenue respondent docket no filed date wendy s pearson terri a merriam and jennifer a gellner for petitioners nhi t luu-sanders for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations in the year in issue findings_of_fact some of the facts have been stipulated and are so found the first second third and fourth stipulations of facts and the attached exhibits excluding those withdrawn at trial are incorporated herein by this reference petitioners resided in kennewick washington on the date the petition was filed in this case i walter j hoyt iii and the hoyt partnerships the accuracy-related_penalty at issue in this case arises from an adjustment of a partnership_item on petitioners’ federal_income_tax return this adjustment is the result of petitioners’ involvement in certain partnerships organized and promoted by walter j hoyt iii mr hoyt mr hoyt’s father was a prominent breeder of shorthorn cattle one of the three major breeds of cattle in the united_states in order to expand his business and attract investors mr hoyt’s father had started organizing and promoting cattle breeding partnerships by the late 1960s before and after his father’s death in early mr hoyt and other members of the hoyt family were extensively involved in organizing and operating numerous cattle breeding partnerships from about through mr hoyt organized promoted to thousands of investors and operated as a general_partner more than cattle breeding partnerships mr hoyt also organized and operated sheep breeding partnerships in essentially the same fashion as the cattle breeding partnerships collectively the investor partnerships or hoyt partnerships each of the investor partnerships was marketed and promoted in the same manner beginning in and until removed by this court due to a criminal conviction mr hoyt was the tax_matters_partner of each of the investor partnerships that are subject_to the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 as the general_partner managing each partnership mr hoyt was responsible for and directed the preparation of the tax returns of each partnership and he typically signed and filed each return mr hoyt also operated tax_return preparation companies variously called tax office of w j hoyt sons agri-tax and laguna tax service that prepared most of the investors’ individual tax returns during the years of their investments petitioners’ return was prepared in this manner and was signed by mr hoyt from approximately through mr hoyt was a licensed enrolled_agent and as such he represented many of the investor-partners before the internal_revenue_service irs before he was disbarred as enrolled_agent in beginning in date respondent generally froze and stopped issuing income_tax refunds to partners in the investor partnerships the irs issued prefiling notices to the investor- partners advising them that starting with the taxable_year the irs would disallow the tax benefits that the partners claimed on their individual returns from the investor partnerships and the irs would not issue any_tax refunds these partners might claim attributable to such partnership tax benefits also beginning in an increasing number of investor- partners were becoming disgruntled with mr hoyt and the hoyt organization many partners stopped making their partnership payments and withdrew from their partnerships due in part to respondent’s tax enforcement mr hoyt urged the partners to support and remain loyal to the organization in challenging the irs’s actions the hoyt organization warned that partners who stopped making their partnership payments and withdrew from their partnerships would be reported to the irs as having substantial debt relief income and that they would have to deal with the irs on their own on date a bankruptcy court entered an order for relief in effect finding that w j hoyt sons management company and w j hoyt sons mlp were both bankrupt in these bankruptcy cases the u s trustee moved in to have the bankruptcy court substantively consolidate all assets and liabilities of almost all hoyt organization entities and the many hoyt investor partnerships this consolidation included all the investor partnerships on date the bankruptcy court entered its judgment for substantive consolidation consolidating all the above-mentioned entities for bankruptcy purposes the trustee then sold off what livestock the hoyt organization owned or managed on behalf of the investor partnerships mr hoyt and others were indicted for certain federal crimes and a trial was conducted in the u s district_court for the district of oregon the district_court described mr hoyt’s actions as the most egregious white collar crime committed in the history of the state of oregon mr hoyt was found guilty on all counts and as part of his sentence in the criminal case he was required to pay restitution in the amount of dollar_figure million this amount represented the total amount that the united_states determined using hoyt organization records was paid to the hoyt organization from through by investor-partners in various investor partnerships ii petitioners and their investment petitioner wife ms hansen is a high school graduate and a licensed respiratory care practitioner petitioner husband mr hansen has a college education with a bachelor of science degree in civil engineering and architecture during the year in issue ms hansen was employed as a respiratory therapist and mr hansen was employed as a civil engineer at the time they invested in the hoyt partnerships petitioners’ investment- related experience comprised the purchase of their residence the purchase of a term life_insurance_policy and government bonds the use of savings accounts and mr hansen’s investments in his employment-related retirement account petitioners did not have any prior experience with farming or cattle petitioners first heard about the hoyt partnerships from mr hansen’s co-workers in at the suggestion of one of these co-workers who was himself an investor in a hoyt partnership petitioners attended an informational session about the partnerships at the red lion hotel in pasco washington in the latter part of mr hoyt and others involved in the hoyt organization attended the session where a presentation was given concerning the nature of the hoyt partnerships and how they were being marketed as a retirement investment while at this session petitioners discussed the hoyt partnerships with individuals who had already made investments in the partnerships petitioners first invested in the hoyt partnerships in late prior to investing petitioners received promotional material prepared by the hoyt organization petitioners relied on these promotional materials which in general provided rationales for why the partnerships were good investments and why the purported tax savings were legitimate one document on which petitioners relied entitled hoyt and sons -- the big_number lb tax_shelter provided information concerning the hoyt investment partnerships and how they purportedly would provide profits to investors over time the document emphasized that the primary return on an investment in a hoyt partnership would be from tax savings but that the u s congress had enacted the tax laws to encourage investment in partnerships such as those promoted by mr hoyt the document stated that an investment in cattle is arranged so the cash required to keep it going is only about seventy five percent of an investor’s tax savings while the other twenty-five percent of the tax savings is a thirty percent return on investment this arrangement purportedly provided protection to investors if the cows do die and the sky falls in you have still made a return on the investment and no matter what happens you are always better off than if you paid taxes after an explanation of the tax benefits the document asked now can you feel good about not paying taxes and feeling like you were not somehow abusing the system or doing something illegal a section of the big_number lb tax_shelter document that was devoted to a discussion of audits by the irs stated that the partnerships would be branded an ‘abuse’ by the internal_revenue_service and will be subject_to automatic and constant audit statements in the document compared the irs to children stating that irs employees did not have the proper experience and training and working knowledge of concepts required by the internal_revenue_code to evaluate the partnerships in a section of the document titled tax aspects the following warning was given out here tax accountants don’t read brands and our cowboys don’t read tax law if you don’t have a tax man who knows you well enough to give you specific personal advice as to whether or not you belong in the cattle business stay out the cattle business today cannot be separated from tax law any more than cattle can be separated from grass and water don’t have anything to do with any aspect of the cattle business without thorough tax_advice and don’t waste much time trying to learn tax law from an offering circular despite this warning the document spent numerous pages explaining the tax benefits of investing in a hoyt partnership and explaining why investors should trust only mr hoyt’s organization to prepare their individual tax returns it is the recommendation of the general_partner as outlined in the private_placement offering circular that a prospective partner seek independent advice and counsel concerning this investment the limited partners should then authorize the tax office of w j hoyt sons to prepare their personal returns then you have an affiliate of the partnership preparing all personal and partnership returns and controlling all audit activity with the internal_revenue_service then all partners are able to benefit from the concept of circle the wagons and no individual partner can be isolated and have his tax losses disallowed because of the incompetence or lack of knowledge of a tax preparer who is not familiar with the law regulations format procedures and operations concerning the partnership that are required to protect the limited partners from internal revenue audits if a partner needs more or less partnership loss any year it is arranged quickly within the office without the partner having to pay a higher fee while an outside preparer spends more time to make the arrangements finally the document warned that there remained a chance that a change in tax law or an audit and disallowance by the irs could take away all or part of the tax benefits plus the possibility of having to pay back the tax savings with penalties and interest at the time that she initially made the investment in and through the year in issue ms hansen believed that she owned cattle through the investment and that the investment would produce a profit and provide retirement income she also believed the hoyt promotional materials insofar as they stated that congress passed tax laws intending to promote the subsidization of the cattle industry and that investing in a hoyt partnership was therefore socially desirable before investing in the hoyt partnerships petitioners did not consult with anyone 1because mr hansen did not testify at trial there is no evidence in the record with respect to his understanding of the nature of the hoyt investment other than members of the hoyt organization and investors in hoyt partnerships--such as other cattle ranchers independent investment consultants or independent tax advisers--concerning either the partnerships or the tax claims made by the partnerships petitioners signed a number of documents in connection with their investment in the hoyt partnerships those documents that appear in the record are summarized as follows on date both petitioners signed a document titled instructions to the managing general_partner this document stated in relevant part you mr hoyt have the authority to sign my petitioners’ name to full recourse promissory notes used for the purchase of breeding cattle to be held as an investment by the above limited_partnership shorthorn genetic engineering purchased from hoyt sons ranches an oregon partnership in burns oregon but only on notes that were made for the purchase of registered shorthorn breeding cattle from hoyt sons ranches you must inform me of the amount of partnership liabilities i have personally assumed in order to increase my tax basis and qualify for income_tax deductions i understand i can refuse at the end of any year to obligate myself to any additional liability and reserve the right to notify you in writing that i refuse to incur any additional personal liability through my ownership in the above named partnership 2petitioners initially invested in the hoyt partnerships in however the partnership in which they initially invested was rescinded forcing petitioners to change their investment to a different partnership in it is unclear why the partnership was rescinded ms hansen believes it was because the tax laws changed and so they had to do things a little differently i am a general_partner and a limited_partner for tax purposes only because i have personally assumed partnership liabilities a limited_partner does not personally assume partnership liabilities because i have the right to increase or decrease including down to zero the amount of cash i contribute to the partnership each year you may charge my capital_account nine percent interest on the amount of unpaid required contributions not paid until liquidation and distribution of all partnership assets the total cash i contribute during the first five years of the partnership’s life divided by dollar_figure must be the total number of units i will own by the sixth year the partnership is in business it must begin selling raised breeding cattle to pay the installment payments on cattle purchase notes when ms hansen signed documents such as these ms hansen believed that petitioners would be required to repay the promissory notes on date mr hansen signed a form titled instructions to hoyt and sons ranches -- acknowledgement of appointment of power_of_attorney this form provided i have given walter j hoyt iii the irrevocable authority to sign my name to a certificate of assumption of primary liability form as part of a transfer on a full recourse promissory note in the amount of dollar_figure that will become part of a transfer of debt agreement between me the partnership known as durham genetic engineering ltd and hoyt sons ranches said note having been delivered to hoyt sons ranches to pay for breeding cattle purchased from hoyt sons ranches an oregon partnership in burns oregon which are to be held as breeding cattle by the above named partnership this authorizes mr hoyt to sign my name on the notes that were made for the purchase of registered durham breeding cattle from hoyt sons ranches and no other purpose i understand i will owe this amount directly to hoyt sons ranches and not to my partnership my goal is that the value of my share of the cattle owned by the partnership in which you have a secured party interest must never fall below the amount for which i am personally liable if the value of my cattle does fall below the amount of my loan and you become aware of that you must so notify me within thirty days in order that i may make a damage claim to w j hoyt sons management company for possible default on the share-crop operating_agreement and or the cattle fertility warranties also on date mr hansen signed a document titled instructions to the managing general_partner and and sic acknowledgement of certain agreements the provisions of this document are similar to those in the above-described documents and they include a grant of authority to mr hoyt to sign a full recourse promissory note in the amount dollar_figure with respect to a partnership known as durham genetic engineering ltd on date ms hansen signed a bull reservation form purporting to reserve two bulls for petitioners to contribute to the partnership timeshare breeding service j v in exchange for a payment of dollar_figure finally on or around date both petitioners signed a promissory note and security_agreement in which petitioners agreed to pay timeshare breeding service joint_venture the amount of dollar_figure plus interest of percent the note provided for payments of dollar_figure to be made monthly petitioners were involved in a variety of different cattle breeding partnerships from through including shorthorn genetic engineering 1986-b hoyt and sons trucking timeshare breeding services and timeshare breeding services during the year in issue petitioners were involved with the partnerships known as durham shorthorn breed syndicate 1987-a j v dsbs 87-a and durham shorthorn breed syndicate 1987-c j v dsbs 87-c ms hansen believed that the hoyt organization’s frequent changing of their partnership investments was the result of tax law changes rather than problems with the underlying business operations although petitioners did not personally visit or otherwise independently investigate the cattle ranching operations prior to their investment in and again in petitioners participated in ranch tours these tours were annual events where partners met one another toured hoyt-related ranches and talked with people involved in the hoyt organization when visiting the ranches ms hansen did not know which cattle belonged to any given partnership or whether the herds were segregated in any manner beginning sometime in either or the early 1990s petitioners also attended a number of monthly meetings of hoyt partners that were held near petitioners’ home various guest speakers were invited to these meetings and members of the hoyt organization would also attend on occasion in petitioners received from the hoyt organization a copy of this court’s opinion in bales v commissioner tcmemo_1989_568 mr hoyt touted the bales opinion as proof that the hoyt partnerships were legal and that the irs was incorrect in challenging their tax claims petitioners read the opinion and ms hansen believed that it set a precedent for the ability to be able to use this business to be able to recap depreciation and losses through tax writeoffs despite the fact that neither petitioners nor their partnerships were involved as parties in the bales case ms hansen believed that the opinion meant that the things that needed to be understood that weren’t previously were now understood that is was a legal operation and that nothing was wrong with respect to the tax benefits being derived from the hoyt partnerships petitioners made substantial cash payments to the hoyt organization during the years through in a summary of such payments prepared by petitioners they estimate that the total amount of these payments exceeds dollar_figure these payments included the remittance of their tax refunds the payment of quarterly and monthly installments on their promissory notes special_assessments imposed by the partnerships and contributions to purported individual_retirement_account plans maintained by the hoyt organization petitioners have not received any of their contributions back from the hoyt organization before and after the year in issue petitioners received numerous documents purporting to show both the legitimacy of the hoyt partnerships and the legality of the tax claims being made by the hoyt organization the hoyt organization also portrayed employees of the irs as incompetent and claimed that they were engaging in unjust harassment of hoyt investors petitioners trusted these documents and believed and relied upon what the hoyt organization told them iii petitioners’ federal tax claims on petitioners’ original joint federal_income_tax returns for the years and they reported adjusted_gross_income of dollar_figure and dollar_figure respectively after petitioners invested in the hoyt partnerships in they filed a form_1045 application_for tentative refund on which they claimed tentative refunds for the years and based upon a claimed net_operating_loss nol_carryback of dollar_figure from this form reflects originally-reported tax_liabilities for these years of dollar_figure and dollar_figure respectively and tax_liabilities of zero in both years after applying the claimed nol_carryback petitioners reported the following on their joint federal_income_tax returns in the respective taxable years income1 dollar_figure dollar_figure dollar_figure dollar_figure partnership losses big_number big_number big_number big_number tax_liability -0- big_number big_number big_number 1includes taxable_income from wages interest and dividends the form_1045 and each of the returns from through were prepared by an individual affiliated with the hoyt organization by letter dated date respondent notified petitioners that one of their hoyt partnerships was under review this letter stated in relevant part our information indicates that you were a partner in the above partnership dsbs 87-c during the above tax_year based upon our review of the partnership’s tax_shelter activities we have apprised the tax_matters_partner that we believe the purported tax_shelter deductions and or credits are not allowable and if claimed we plan to examine the return and disallow the deductions and or credits the internal_revenue_code provides in appropriate cases for the application of various penalties in date respondent mailed hoyt investors including petitioners a letter regarding the application of sec_469 relating to passive_activity_loss limitations that same month mr hoyt mailed a letter to investors including petitioners setting forth arguments that hoyt investors materially participated in their investments within the meaning of sec_469 in this letter mr hoyt stated that respondent’s assertions in the preceding letter were incorrect and that the investors should do what was necessary to participate in their investment at least or hours per year depending upon the circumstances in order to meet the sec_469 requirements mr hoyt stated that the time investors spent in recruiting new investors as well as reading and thinking about these letters would count toward the material_participation hourly requirements finally in this letter mr hoyt emphasized that the position of your partnership is that it is not a tax_shelter because tax_shelters are never recognized for federal_income_tax purposes by letter dated date respondent mailed petitioners a notice stating in mr hoyt’s letter misleading and or inaccurate premises were made which may directly affect you and your decision-making process in filing your individual tax_return first a tax_shelter is not necessarily synonymous with a sham investment low_income_housing credits your personal_residence and real_estate rentals are examples of tax_shelters it is an oversimplification to state tax_shelters are never recognized for federal_income_tax purposes the letter stated that i failed to include number seven of the regulations which addresses the facts_and_circumstances_test enclosed is the exact wording of this test regulation 469-5t a and example which refers to this regulation also enclosed is paragraph b that is referred to in paragraph a sec_1402 noted in paragraph b defines income subject_to self-employment_tax in the past and currently mr hoyt has used revenue rulings and as authorities for investors having met the material_participation requirement these rulings and the court cases he has cited are prior to the enactment of sec_469 and all refer to sec_1402 please note in b that meeting the material_participation requirement of sec_1402 is specifically excluded from being taken into account for having met the material_participation requirement of sec_469 in using the facts_and_circumstances_test of a whether a person meets the material_participation requirement of sec_469 is a factual determination the reg 469-5t f ii defines investors’ activities that are not considered in meeting the hourly requirement simply signing a statement or making an election are not a means in meeting the requirement although sec_469 may not have existed at the time of your initial investment it is law that investors have to address in claiming investment losses today contrary to mr hoyt’s statement time spent reading and thinking about this issue should not be considered as material_participation hours for if this letter is somewhat confusing or you are questioning the accuracy of this letter i recommend you consider having an independent accountant or attorney review this matter with you petitioners also received several notices informing them that respondent was beginning an examination of various partnerships in which petitioners had been involved petitioners received such notices dated date date date date date date date and date finally petitioners had been notified by respondent by letter dated date that their individual_income_tax_return had been selected for examination prior to issuance of the requested refund the refund was subsequently issued on date in date petitioners completed their joint federal_income_tax return for their taxable_year they reported the following items of income and loss on this return wage income dollar_figure interest_income rental property loss big_number dsbs 87-a loss big_number dsbs 87-c loss big_number farm income big_number total income big_number the losses from dsbs 87-a and dsbs 87-c were reported on schedules k-1 partner’s share of income credits deductions etc issued to both petitioners by the partnerships for the partnerships’ taxable years ending in although it appears from the return that the farming income is related to petitioners’ hoyt investment it is unclear how this amount of income was calculated or earned petitioners reported a total_tax liability of dollar_figure for attached to the return was a material_participation statement on this statement petitioners averred that they spent hours during working in various hoyt-related activities the return was signed by mr hoyt as the return preparer on date it was signed by petitioners on date and it was stamped received by respondent on date starting with the form_1045 and the return and continuing through the return mr hoyt or a member of the hoyt organization prepared petitioners’ tax forms upon signing the returns ms hansen did not know how the hoyt-related items were derived she knew only that mr hoyt or a member of his organization had entered the items on the schedules k-1 and on the returns and she assumed the items were therefore correct petitioners did not have the returns reviewed by an accountant or anyone else outside the hoyt organization prior to signing them the sec_6662 accuracy-related_penalty in this case is derived solely from the loss that petitioners claimed in with respect to dsbs 87-c respondent issued a notice of final_partnership_administrative_adjustment fpaa to petitioners with respect to dsbs 87-c that reflected the disallowance of various deductions claimed on the partnership return for its taxable_year ending in because a timely petition to this court was not filed in response to the fpaa issued for dsbs 87-c respondent made a computational adjustment assessment against petitioners with respect to the fpaa the computational adjustment of dollar_figure changed petitioners’ claimed dsbs 87-c loss of dollar_figure to income of dollar_figure increasing petitioners’ tax_liability by dollar_figure from dollar_figure to dollar_figure in the notice_of_deficiency underlying this case respondent determined that petitioners are liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations with respect to the entire amount of the underpayment resulting from the dsbs c computational adjustment 3the amount of the farm income reported by petitioners on their return was not changed by respondent pursuant to the computational adjustment assessment presumably because the farm income was not a partnership_item opinion i evidentiary issues as a preliminary matter we address evidentiary issues raised by the parties in the stipulations of facts petitioners and respondent reserved objections to a number of the exhibits and paragraphs contained in the stipulations all on the grounds of relevancy we address here those objections that were not withdrawn by the parties at trial federal rule_of evidence provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible federal rule_of evidence provides that ‘relevant evidence’ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while certain of the exhibits and stipulated facts are given little to no weight in our finding of ultimate facts in this case we hold that the exhibits and stipulated facts meet the threshold definition of relevant evidence under federal rule_of evidence and that the exhibits and stipulated facts therefore are admissible under federal rule_of evidence accordingly to the extent that 4the federal rules of evidence are applicable in this court pursuant to sec_7453 and rule a the court did not overrule the relevancy objections at trial we do so here ii the sec_6662 accuracy-related_penalty sec_6662 imposes an addition_to_tax of percent on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard of rules or regulations includes any careless reckless or intentional disregard sec_6662 the regulations under sec_6662 provide that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs negligence is defined as the ‘lack of due care or failure to do what a reasonable or ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another ground 43_tc_168 see 925_f2d_348 9th cir affg 92_tc_1 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir affg 79_tc_714 courts generally look both to the underlying investment and to the taxpayer’s position taken on the return in evaluating whether a taxpayer was negligent 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 affd without published opinion 142_f3d_435 6th cir citing 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 90_tc_908 the commissioner’s decision to impose the negligence_penalty is presumptively correct rule a 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 820_f2d_1464 9th cir a taxpayer has the burden of 5while sec_7491 shifts the burden of production and or burden_of_proof to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioners’ return did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 proving that respondent’s determination is erroneous and that he did what a reasonably prudent person would have done under the circumstances see rule a hansen v commissioner supra hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 58_tc_757 iii application of the negligence standard although petitioners had no experience in farming or ranching and petitioners did not consult any independent investment advisers petitioners made the decision to invest in a cattle ranching activity as a means to provide for their retirement as part of their initial investment in the hoyt partnerships petitioners provided mr hoyt with the authority to sign promissory notes on their behalf in an amount of at least dollar_figure ms hansen and presumably mr hansen believed that petitioners would be personally liable on these promissory notes in the event that a problem arose causing there to be insufficient value in the cattle to cover the amount of the notes nevertheless petitioners placed their trust entirely with the promoters of the investment and they did not investigate either the legitimacy of the partnerships or the implications of the promissory notes we conclude that petitioners were negligent in signing the promissory notes and in entering into the investment in the years through petitioners used the hoyt investment to report a total federal_income_tax liability of dollar_figure on income totaling dollar_figure in addition petitioners filed the form_1045 which purportedly reduced their combined and federal income liabilities from dollar_figure to zero petitioners claimed these tax benefits based solely on the advice that they received from the promoters of the investment and from other hoyt investors furthermore the promotional materials that petitioners received had clearly indicated that there were substantial tax risks in making an investment nevertheless petitioners did not investigate the tax claims being made by the hoyt organization with anyone outside the organization when it came time to prepare petitioners’ tax returns and claim the losses being reported by the hoyt partnerships petitioners relied on the very people who were receiving the bulk of the tax savings generated by the claims thus the same individuals who sold petitioners an interest in the hoyt partnerships and who ran the purported ranching operations also prepared the partnerships’ tax returns prepared petitioners’ tax returns and received from petitioners most of the tax savings that resulted from the positions taken on petitioners’ returns with respect to the year in issue in this case petitioners claimed that they incurred dollar_figure in losses from the hoyt partnerships ms hansen did not know and there is no evidence that mr hansen knew how these losses were derived she knew only that the hoyt organization had reported the amounts on the schedules k-1 and on petitioners’ tax_return petitioners claimed these losses despite the fact that respondent had been warning petitioners at least since date that there were potential problems with the tax claims being made on both the partnership returns and on petitioners’ returns prior to signing their return petitioners had received at least separate letters from respondent alerting petitioners to suspected problems or alerting petitioners to reviews that had been commenced with respect to various hoyt partnerships in which they were involved despite these letters petitioners did not further investigate the partnership losses such as by consulting an independent tax adviser before claiming the losses as deductions on their return we conclude that petitioners were negligent in in claiming the hoyt partnership loss at issue in this case namely the dollar_figure loss from dsbs 87-c iv alleged defenses to the accuracy-related_penalty sec_6664 provides that the sec_6662 accuracy-related_penalty is not imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the extent of the taxpayer’s effort to ascertain his proper tax_liability is generally the most important factor id a reliance on the hoyt organization and hoyt partners petitioners first argue that they should escape the negligence_penalty because they relied in good_faith on various individuals with respect to the hoyt investment mr hoyt and other members of the hoyt organization tax professionals hired by the hoyt organization and other hoyt investor-partners good_faith reliance on professional advice concerning tax laws may be a defense to the negligence penalties 469_us_241 see also sec_1 b income_tax regs however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in order to be considered as such the reliance must be reasonable id to be objectively reasonable the advice generally must be from competent and independent parties unburdened with an inherent conflict of interest not from the promoters of the investment 39_f3d_402 2d cir affg tcmemo_1993_480 laverne v commissioner t c pincite 91_tc_524 edwards v commissioner tcmemo_2002_169 it is clear in this case that the advice petitioners received if any concerning the partnership loss deduction that resulted in the underlying deficiency was not objectively reasonable first we note that petitioners have not established that they received any advice at all concerning the deduction although petitioners relied on mr hoyt and his organization to prepare the return ms hansen’s testimony and the other evidence in the record does not suggest that petitioners directly questioned mr hoyt or his organization about the nature of the tax claims when petitioners signed the return they did not question or seek advice from anyone concerning the large_partnership loss at issue nevertheless assuming arguendo that petitioners did receive advice from mr hoyt or someone within his organization any such advice that they received is in no manner objectively reasonable mr hoyt and his organization created and promoted the partnership they completed petitioners’ tax_return and they stood to profit from doing so for petitioners to trust mr hoyt or members of his organization for tax_advice and or to prepare their returns under these circumstances was inherently unreasonable in addition to relying on members of the hoyt organization itself petitioners argue that they relied on tax professionals hired by the hoyt organization and on other hoyt investors petitioners however have established only that they believed that the hoyt organization and the other partners had consulted with tax professionals petitioners have not established in what manner they personally relied upon any such professionals or even the details of what advice the professionals provided that would be applicable to petitioners’ situation with respect to the year in issue furthermore because all of these individuals were affiliated with the hoyt organization it would have been objectively unreasonable for petitioners to rely upon them in claiming the tax benefits advertised by that very organization b deception and fraud by mr hoyt petitioners next argue that they should not be liable for the negligence_penalty because they were defrauded and otherwise deceived by mr hoyt with respect to their investment in the hoyt partnerships in this regard petitioners first argue that the doctrine_of judicial estoppel bars application of the negligence_penalty because the u s government successfully prosecuted mr hoyt for in general terms defrauding petitioners judicial estoppel is a doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept 944_f2d_253 5th cir 690_f2d_595 6th cir both this court and the court_of_appeals for the ninth circuit to which appeal in this case lies have accepted the doctrine_of judicial estoppel see 105_f3d_530 9th cir 100_tc_17 the doctrine_of judicial estoppel focuses on the relationship between a party and the courts and it seeks to protect the integrity of the judicial process by preventing a party from successfully asserting one position before a court and thereafter asserting a completely contradictory position before the same or another court merely because it is now in that party’s interest to do so edwards v aetna life ins co supra pincite huddleston v commissioner supra pincite whether or not to apply the doctrine is within the sound discretion of the court but it should be applied with caution in order to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement daugharty v commissioner tcmemo_1997_349 quoting 911_f2d_1214 6th cir affd without published opinion 158_f3d_588 11th cir judicial estoppel generally requires acceptance by a court of the prior position and does not require privity or detrimental reliance of the party seeking to invoke the doctrine huddleston v commissioner supra pincite acceptance by a court does not require that the party being estopped prevailed in the prior proceeding with regard to the ultimate matter in dispute but rather only that a particular position or argument asserted by the party in the prior proceeding was accepted by the court id respondent’s position in this case is in no manner contradictory to the position taken by the united_states in the criminal conviction of mr hoyt see eg 39_f3d_402 2d cir taxpayer- appellants’ argument that an investment_partnership constituted a fraud on the irs as found by a civil jury and by the tax_court cannot justify appellants’ own failure to exercise reasonable care in claiming the losses derived from their investment affg tcmemo_1993_480 to the contrary this court has sustained a finding of negligence with respect to investors who had been victims of deception by tax_shelter promoters for example in klieger v commissioner tcmemo_1992_734 this court held that taxpayers in a situation similar to that of petitioners were negligent in klieger we addressed taxpayers’ involvement in certain investments that were sham transactions that lacked economic_substance petitioners are taxpayers of modest means who were euchred by graham a typical shifty promoter graham sold petitioners worthless investments by giving spurious tax_advice that induced them to reduce their withholding and turn their excess pay over to graham as initial payments to acquire interests in investment programs that did not produce any economic return and apparently never had any prospects of doing so graham purported to fulfill his prophecies about the tax treatment of the programs by preparing petitioners’ tax returns and claiming deductions and credits that have been disallowed in full with resulting deficiencies when a tax_shelter is a sham devoid of economic_substance and a taxpayer relies solely on the tax_shelter promoter to prepare his income_tax return or advise him how to prepare the return with respect to the items attributable to the shelter that the promoter has sold him it will be difficult for the taxpayer to carry his burden of proving that he acted reasonably or prudently although a tax_shelter participant as a taxpayer has a duty to use reasonable care in reporting his tax_liability the promoter who prepares the participant’s tax_return can be expected to report large tax deductions and credits to show a relatively low amount of tax due and thereby fulfill the prophecies incorporated in his sales pitch we conclude that there are no grounds for application of judicial estoppel in the present case in a vein similar to their judicial estoppel argument petitioners further argue that mr hoyt’s deception resulted in an honest mistake of fact by petitioners when they entered into their investment more specifically petitioners assert that they had insufficient information concerning the losses and that all tangible evidence available to the hoyt partners supported jay hoyt’s statements reasonable_cause and good_faith under sec_6664 may be indicated where there is an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs however reasonable_cause and good_faith is not necessarily indicated by reliance on facts that unknown to the taxpayer are incorrect id for the reasons discussed above in applying the negligence standard whether or not petitioners had a mistake of fact does not alter our conclusion that petitioners’ actions in relation to their investment and the tax claims were objectively unreasonable furthermore and again for the reasons discussed above petitioners’ failure to investigate further--beyond what was made available to them by mr hoyt and his organization--was also not an objectively reasonable course of action c petitioners’ investigation petitioners further argue that they had reasonable_cause for the underpayment because they made a reasonable investigation into the partnership taking into account the level of their sophistication petitioners assert that this investigation yielded no indication of wrongdoing by mr hoyt and petitioners further assert that an average taxpayer was unable to discover hoyt’s fraud as we have held petitioners’ investigation into the partnership went no further than members of the hoyt organization and other hoyt partner-investors relying on these individuals as a source of objective information concerning the partnerships was not reasonable furthermore even assuming that an average taxpayer would have been unable to discover any wrongdoing petitioners were nevertheless negligent in not further investigating the partnership and or seeking independent advice concerning it d the bales opinion petitioners next argue that they had reasonable_cause for the underpayment because of this court’s opinion in bales v commissioner tcmemo_1989_568 the bales case involved deficiencies asserted against various investors in several different cattle partnerships marketed by mr hoyt this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes bales involved different investors different partnerships different taxable years and different issues than those underlying the present case 6petitioners also argue that the opinion in bales v commissioner tcmemo_1989_568 provided substantial_authority for the positions taken on petitioners’ income_tax return there is no explicit substantial_authority exception to the sec_6662 accuracy-related_penalty for negligence hillman v commissioner tcmemo_1999_255 ndollar_figure citing wheeler v commissioner t c memo while petitioners refer to the reasonable basis exception to the negligence_penalty set forth in sec_1_6662-3 income_tax regs they do not specifically argue that the exception applies in this case nevertheless we note that the record does not establish that petitioners had a reasonable basis for claiming the partnership loss at issue in this case first petitioners argue they relied on bales in claiming the deduction for the partnership loss without further addressing the applicability of bales to petitioners’ situation we find that petitioners have not established that they relied on bales in this manner the record shows that petitioners relied instead on the interpretation of bales provided by mr hoyt and his organization who repeatedly claimed that bales was proof that the partnerships and the tax positions were legitimate we have already found that petitioners’ reliance on mr hoyt and his organization was objectively unreasonable and as such not a defense to the negligence_penalty accepting mr hoyt’s assurances that bales was a wholesale affirmation of his partnerships and his tax claims was no less unreasonable second petitioners argue that because this court was unable to uncover the fraud or deception by mr hoyt in bales petitioners as individual taxpayers were in no position to evaluate the legitimacy of their partnership or the tax benefits claimed with respect thereto this argument employs the bales case as a red herring the bales case involved different investors different partnerships different taxable years and different issues furthermore adopting petitioners’ position would imply that taxpayers should have been given carte blanche to invest in partnerships promoted by mr hoyt merely because mr hoyt had previously engaged in activities which withstood one type of challenge by the commissioner no matter how illegitimate the partnerships had become or how unreasonable the taxpayers were in making investments therein and claiming the tax benefits that mr hoyt promised would ensue e fairness considerations petitioners’ final arguments concerning application of the accuracy-related_penalty are in essence arguments that imposition of the penalty would be unfair or unjust in this case petitioners argue that the application of penalties in the present case does not comport with the underlying purpose of penalties to this effect petitioners argue that in this case the problem was not petitioners’ disregard of the tax laws but was jay hoyt’s fraud and deception petitioners did not engage in noncompliant behavior instead they were the victims of a complex fraud that it took respondent years to completely unravel petitioners made a good_faith effort to comply with the tax laws and punishing them by imposing penalties does not encourage voluntary compliance but instead has the opposite effect of the appearance of unfairness by punishing the victim indeed penalties are improper for any investor in the hoyt partnerships on a policy basis alone fn ref omitted we are mindful of the fact that petitioners were victims of mr hoyt’s fraudulent actions petitioners ultimately lost the bulk of the tax savings that they received which they had remitted to mr hoyt as part of their investment and which they never received back nevertheless petitioners believed that this money was being used for their own personal benefit--at the time that they claimed the tax savings they believed that they would eventually benefit from them petitioners also lost a substantial amount of out-of-pocket cash which they paid to mr hoyt in the years preceding and following the year in issue in fact some of the later payments were made in response to not-so- thinly-veiled threats by mr hoyt of retaliatory action if petitioners failed to remit the payments however this does not alter our conclusion that petitioners were negligent with respect to entering the hoyt investment and that they were negligent with respect to the positions that they took on their tax_return despite mr hoyt’s actions the positions taken on the return signed by petitioners were ultimately the positions of petitioners not of mr hoyt v conclusion upon the basis of the record before the court we conclude that petitioners’ actions in relation to the hoyt investment constituted a lack of due care and a failure to do what reasonable or ordinarily prudent persons would do under the circumstances first petitioners entered into an investment allegedly involving at least dollar_figure of personal debt without investigating its legitimacy second and foremost petitioners trusted individuals who told them that they effectively could escape paying federal income taxes for a number of years-- petitioners reported a combined tax_liability of dollar_figure on dollar_figure of income over taxable years--based solely upon the advice of the individuals promoting the tax_shelter our conclusion is reinforced by the fact that petitioners received multiple warnings from respondent including one as late as date warnings that petitioners ignored we find that petitioners were negligent with respect to entering the hoyt investment and that they were negligent with respect to claiming the dsbs 87-c loss on their return to reflect the foregoing decision will be entered for respondent
